Title: From George Washington to Major General John Sullivan, 28 January 1777
From: Washington, George
To: Sullivan, John



D: Sir,
Morris Town. January 28th 1777.

The Express delivered me Yr favr this Evening. Ignorant as I am of the ground which you occupy at the Scotch plains, I can not possitively determine whether it is tenable or not. However let me recommend to you to consider maturely whether the Advantages that may accrue from yr neighbourhood to the Enemy, can balance the Consequences that must result from yr being driven from it. ’Tis true yr being posted so near them will save yr Scouts a few Miles marchg, You have also a better Chance of receiving good & early Intelligence of their Movemts; But ’tis as true That they may, & will most certainly very soon, discover yr real Numbers, & what will follow yr being attacked I have already mentioned in mine of this date. Consult Genls Maxwell & Stephen, lay my Letters to you on this head before them, view yr Continuance there in every point of light, & if you determine that the Service may be benefitted by remaining where you are, I have no Objections to yr Stay—Upon my Word I think it a Manoëuvre of the last Consequence, & am not without my fears about its Success. You will assuredly be attacked in a few days, if they have any Spirit left; knowing yr Strength they will do it with a force that will command Success, for it will be out of my power to relieve you in time. Should you determine to remove, remember to give it the Air of some Manoëuvre, that the Enemy may be at a Loss what to think of it. I am D: Sir Yr most Obedient Humble Servant

G.W.

